DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 01/08/2021 has been entered. Claims 7, 8, 10, 11, 13, 15, 16, 21, 23, 25-29, 32, 33, and 38 are cancelled. Claims 1-6, 9, 12, 14, 17-20, 22, 24, 30, 31, and 34-37 are pending and are currently examined.

Priority
This application is a 371 of PCT/US2019/014334 filed on 01/18/2019, which claims benefit of US Provisional Application No. 62/618,981 filed on 01/18/2018.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, 9, 12, 14, and 35 are drawn to A method of treating a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof (or of reducing adverse effects to fluorouracil (FU) in a subject with a hyperproliferative skin condition or inflammatory skin condition), the method comprising topically administering a pharmaceutical composition comprising an effective 

Group II, claims 17-20, 22, 24, 30, and 31 are drawn to A topical pharmaceutical composition comprising an effective amount of a therapeutic agent selected from Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy-5-fluorouridine (5'DFUR), or combinations thereof in a pharmaceutically acceptable carrier, wherein the composition is suitable for topical administration and forms a therapeutically effective amounts of FU within the skin (claim 17).

Group III, claims 34, 36, and 37 are drawn to A method of providing fluorouracil (FU) to a subject in need thereof (or of decreasing adverse effects of administration of fluorouracil (FU); or of reducing unintended exposure to fluorouracil (FU) during administration of FU to a subject), the method comprising topically administering a pharmaceutical composition comprising an effective amount of a therapeutic agent selected from Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy- 5-fluorouridine (5'DFUR), or combinations thereof to the skin of the subject, whereby the therapeutic agent is converted to FU in the skin (or whereby adverse effects are decreased by a reduction of exposure to FU during administration; or whereby unintended exposure does not occur during the administration process) (claims 34, 36, and 37).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical Gianni et al. (WO 2007/143212, published on December 13, 2007, also listed in IDS filed on 07/09/2020), who teach that pharmaceutical compositions and treatment methods involve the co-administration of an mTOR inhibitor with capecitabine. capecitabine is metabolized by the enzyme carboxylesterase to 5'-deoxy-5-fluorocytidine (S'DFCR), which is then converted by the enzyme cytidine deaminase to 5'-deoxy-5-fluorouridine (5'DFUR). In tumor and normal tissues, the enzyme thymidine phosphorylase (TP) converts 5' DFUR to 5-fluorouracil (5-FU}. For topical administration, the composition is preferably formulated as a gel, an ointment, a lotion, or a cream (page 18/69, [75 and 76]; page 39/69, [156]). Therefore, the technical feature of Groups I/II, I/II, or II/III cannot be a special technical feature over the prior art.

Species Election 
	This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific therapeutic agent, which is (i) Capecitabine, (ii) 5'-deoxy-5-fluorocytidine (5'DFCR), (iii) 5'-deoxy-5-fluorouridine (5'DFUR), or (iv) combinations thereof recited in claims 1 and 3-5. 

If Applicant elects Group II, Applicant is required to elect the species as follows: 
A. One specific therapeutic agent, which is (i) Capecitabine, (ii) 5'-deoxy-5-fluorocytidine (5'DFCR), (iii) 5'-deoxy-5-fluorouridine (5'DFUR), or (iv) combinations thereof recited in claims 17-20.

If Applicant elects Group III, Applicant is required to elect the species as follows: 
A. One specific therapeutic agent, which is (i) Capecitabine, (ii) 5'-deoxy-5-fluorocytidine (5'DFCR), (iii) 5'-deoxy-5-fluorouridine (5'DFUR), or (iv) combinations thereof recited in claims 34, 36, and 37.

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or activity. According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(B)(I) of Annex B of PCT Administrative Instruction, all alternatives of a Markush group must have a common structure. In the instant case, the species listed in Group A does not share either common activities or common structures. Therefore, these species do not relate to a single general inventive concept under PCR Rule 13.1 and PCT Rule 13.2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623